IN THE SUPREME COURT OF TEXAS

                                 No. 11-0891

                             IN RE  CARRIE DEAN

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary stay, filed November 3, 2011,  is
granted.  The trial court's September 15, 2011 order  and  all  trial  court
proceedings, in Cause No. 11-03285, styled In the Matter of The Marriage  of
Richard W. Hompesch, III, D.D.S. and Carrie Dean and in the  Interest  of  A
Minor Child, in the 302nd  District  Court  of  Dallas  County,  Texas,  are
stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before November 14, 2011.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 4, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk